 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 455 
In the House of Representatives, U. S.,

September 23, 2009
 
RESOLUTION 
Congratulating the Wichita State University men’s and women’s bowling teams for winning the 2009 United States Bowling Congress Intercollegiate Bowling National Championship. 
 
 
Whereas the Wichita State University (WSU) men’s and women’s bowling teams won the 2009 United States Bowling Congress (USBC) Intercollegiate Bowling National Championship in Rockford, Illinois, on April 15–18, 2009;  
Whereas the WSU men’s team defeated the University of Nebraska-Lincoln and Webber International University and advanced to the finals, where they defeated Saginaw Valley State University two games to one in a best of three series to win the championship;  
Whereas the WSU women’s team defeated Ball State University, Fresno State University, and McKendree University and advanced to the finals, where they defeated Lindenwood University two games to zero to win the championship;  
Whereas the WSU men’s team has won nine USBC Intercollegiate Bowling National Championships, in 1980, 1987, 1993, 1994, 1995, 1998, 2003, 2008, and 2009, and has advanced to the national tournament a record 29 times;  
Whereas the WSU women’s team has won nine USBC Intercollegiate Bowling National Championships, in 1975, 1977, 1978, 1986, 1990, 1994, 2005, 2007, and 2009, and has advanced to the national tournament a record 34 times;  
Whereas head coach Gordon Vadakin has led the men’s and women’s teams to a combined 32 USBC Intercollegiate Bowling National Championship tournaments and 17 national titles since he began coaching in 1976;  
Whereas assistant coaches Mark Lewis, Brian Adelgren, and Nathan Bohr were also instrumental in the WSU teams’ 2009 victories;  
Whereas the 2009 men’s championship team, comprised of Jake Peters, Nick Pahr, Brandon Hall, Josh McBride, John Szczerbinski, Stephen Cowland, Josh Blanchard, Adam Ferri, Kyle Bischoff, Will Barnes, Geoffrey Young, and Kevin Tatrow, won the national title due to the combined efforts of each of its members;  
Whereas the 2009 women’s championship team, comprised of Melissa Hurst, Maggie Zakrzewski, Suzana Signaigo, Sandra Gongora, Jessica Baker, Samantha Hesley, Mariana Ayala, Daniela Alvarado, Rocio Restrepo, and Samantha Linder, won the national title due to the combined efforts of each of its members;  
Whereas Sandra Gongora was named the National Collegiate Bowling Coaches Association and the Bowling Writers Association of America (BWAA) Female Collegiate Bowler of the Year, and John Szczerbinski and Josh Blanchard were BWAA Male Collegiate Bowler of the Year runners-up; and  
Whereas Sandra Gongora, John Szczerbinski, and Josh Blanchard were named as first team All-Americans by the USBC: Now, therefore, be it  
 
That the House of Representatives congratulates and commends the Wichita State University men’s and women’s bowling teams for winning the 2009 United States Bowling Congress Intercollegiate Bowling National Championship.  
 
Lorraine C. Miller,Clerk.
